Citation Nr: 0513042	
Decision Date: 05/13/05    Archive Date: 05/25/05

DOCKET NO.  05-10 360	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for bilateral hearing loss 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. B. Redman, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1943 to April 
1946.  His military occupational specialty (MOS) was aviation 
machinist.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a January 2003 rating decision 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Buffalo, New York.

In May 2005, the Board granted a motion filed by the 
veteran's representative to advance the veteran's appeal on 
the Board's docket.


FINDINGS OF FACT

1.  Hearing loss disability was not present in service.

2.  The veteran's hearing loss disability is not 
etiologically related to active military service.


CONCLUSION OF LAW

Bilateral hearing loss disability was not incurred in or 
aggravated by active duty.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.385 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), and the regulations implementing the VCAA, 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 
(2004), are applicable to the present appeal.  

The Act and the implementing regulations provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the veteran provide any evidence in his possession that 
pertains to the claim.  

The record reflects that through the statement of the case 
and a July 2002 letter from the RO, the veteran has been 
informed of the evidence and information necessary to 
substantiate his claim, the information required of him to 
enable VA to obtain evidence in support of his claim, the 
assistance that VA would provide to obtain evidence and 
information in support of his claim, and the evidence that he 
should submit if he did not desire VA to obtain such evidence 
on his behalf.  Although VA did not specifically inform the 
veteran that he should submit any pertinent evidence in his 
possession, it did inform him of the evidence that would be 
pertinent and that he should either submit such evidence or 
provide the RO with the information necessary for the RO to 
obtain such evidence.  Therefore, the Board is satisfied that 
VA has complied with the notification requirements of the 
VCAA and the implementing regulations.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

The record also reflects that all pertinent available service 
medical records and all available post-service medical 
evidence identified by the veteran have been obtained.  In 
addition, the veteran has been afforded appropriate VA 
examinations.  Neither the veteran nor his representative has 
identified any outstanding evidence that could be obtained to 
substantiate the claim.  The Board is also unaware of any 
such outstanding evidence.  Therefore, the Board is also 
satisfied that the RO has complied with the duty to assist 
provisions of the VCAA and the implementing regulations.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  

In the case at hand, the Board notes that the veteran was 
provided with a VCAA letter prior to the initial adjudication 
of this claim.  In addition, when indicated, the veteran was 
provided additional information by the RO.  In the Board's 
opinion, any procedural errors on the RO's part were 
insignificant and non-prejudicial to the veteran.  
Accordingly, appellate review may proceed without prejudice 
to the veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).

Factual Background

Service medical records are negative for any complaint or 
abnormal finding with regard to the veteran's hearing.  The 
service entrance examination report shows that the veteran 
had normal hearing.  Service personnel records show that the 
veteran served as an aircraft machinist.

The report of an April 2002 VA audiology evaluation states 
that the veteran complained of gradual hearing loss.  The 
veteran denied imbalance and dizziness.  He reported a 
history of in-service and post-service noise exposure.  
Hearing tests revealed the presence of an asymmetrical, 
bilateral sensorineural hearing loss, mild to moderately 
severe in the left ear and severe to profound in the right 
ear.  Word recognition scores were commensurate with this 
type and degree of hearing loss, bilaterally.  The assessment 
was sensorineural hearing loss.  Left ear hearing aid was 
recommended.  

The report of a December 2002 VA examination notes that the 
veteran reported noise exposure in service from machine guns, 
airplane engines, and bombing practice.  Ear protection was 
not available.  After service the veteran worked for Dunlop 
Tire in the machine shop for 42 years, which was a very noisy 
environment.  He reported using ear protection for the last 
five years; therefore, he worked in a noisy environment for 
37 years without ear protection.  Recreational noise exposure 
was denied.  The veteran reported that he first noticed 
hearing loss in his right ear in 1958 after a motor vehicle 
accident.  He said that his physician told him that his 
hearing loss was not related to the accident.  The VA 
examiner noted that the veteran noticed the hearing loss 12 
years after he began working at Dunlop Tire, which was 12 
years after his discharge from active duty.  Audiogram 
results were as follows:



1000
2000
3000
4000
Average
Right 
Ear

60
75
80
85
75
Left 
Ear

25
65
65
70
56

Speech recognition scores using the Maryland CNC word list 
were 8 percent in the right ear and 94 percent in the left 
ear.  The examiner opined that it is not at least as likely 
as not that the veteran's hearing loss disability is related 
to his active duty noise exposure.  The examiner stated that 
this is because the veteran's hearing loss began 12 years 
after his discharge from active duty, the hearing loss began 
during a time that the veteran was working daily in a noisy 
occupation environment without ear protection, the veteran 
has 37 years of occupational noise exposure without ear 
protection, and the hearing loss was first noticed after a 
motor vehicle accident.

Legal Criteria

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a).  
Service connection may also be granted for any disease 
initially diagnosed after discharge from service when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service. 38 C.F.R. § 
3.303(d).

For the purpose of applying the laws administered by VA, 
impaired hearing will be considered a disability when the 
auditory threshold for any of the frequencies of 500, 1000, 
2000, 3000 and 4000 Hertz is 40 decibels or greater; the 
auditory thresholds for at least three of these frequencies 
are 26 decibels or greater; or speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Analysis

The veteran contends that service connection is warranted for 
hearing loss disability because it is the result of noise 
exposure in service.  The veteran has stated that he was 
exposed to machine gun noise, airplane engine noise, and 
noise from bombing practice on the ground.  Service records 
show that the veteran served as an aircraft machinist.

According to the December 2002 VA audiological evaluation 
report, the veteran has bilateral hearing loss disability for 
VA purposes.  However, the VA examiner opined that it is less 
likely than not that the veteran's hearing loss is related to 
his active military service.  The examiner supported this 
opinion by stating that the veteran had 37 years of 
unprotected occupational noise after service, the hearing 
loss did not begin until 12 years after service (which meant 
after 12 years of unprotected noise exposure on the job), and 
the hearing loss was first noticed after a motor vehicle 
accident.  The Board notes that the record does not contain 
any medical opinion which links the veteran's hearing loss 
disability to active service.

Although the Board finds the veteran's statements regarding 
his in-service noise exposure to be credible (and supported 
by his MOS), the medical evidence of record weighs against 
the veteran's claim.  Based upon a review of the claims 
folder, to include the veteran's history of in-service noise 
exposure, and examination of the veteran, the VA examiner 
concluded that there was no relationship between the 
veteran's current hearing loss disability and his military 
service.  

Accordingly, service connection is not in order for hearing 
loss disability.  In reaching this conclusion, the Board has 
considered the benefit of the doubt doctrine; however, as the 
preponderance of the evidence is against the claim, that 
doctrine is not applicable in the instant appeal.  


ORDER

Entitlement to service connection for bilateral hearing loss 
disability is denied.



	                        
____________________________________________
	Shane A. Durkin
	Veterans Law Judge
Board of Veterans' Appeals



 Department of Veterans Affairs


